In a proceeding pursuant to Family Court Act article 5 to establish paternity and for an order of support, the appeal, by permission, is from an order of the Family Court, Kings County (Deutsch, J.), dated May 15, 1984, which, after a hearing, adjudged appellant to be the father of the child.
Order affirmed, with costs.
Although in direct conflict with the testimony of appellant, the hearing court found that the testimony of the mother that she and appellant engaged in sexual intercourse during the period of conception "has the clear ring of truth”. This finding of fact is accorded great weight by this court, since the hearing court had the opportunity to observe the mother and appellant when they testified (see, Matter of Commissioner of Social Servs. v Philip De G., 97 AD2d 760; Matter of Commissioner of Social Servs. v Martinez, 96 AD2d 496). The mother’s testimony, combined with the fact that there was no evidence whatsoever that a man other than appellant had access to the mother during the period of conception and the human leucocyte antigen (HLA) test results indicating that appellant had a 99.9% "plausibility of paternity”, provides " 'clear and con*577vincing’ evidence [of paternity], evidence which is 'entirely satisfactory’ and creates a genuine belief that [appellant] is the father of the child” (Matter of Commissioner of Social Servs. v Philip De G., 59 NY2d 137, 141-142). Therefore, the order of filiation is affirmed. Gibbons, J. P., Brown, Weinstein and Lawrence, JJ., concur.